Case 3:19-cv-12237-FLW-LHG Document 4 Filed 05/16/19 Page 1 of 3 PageID: 224

PASHMAN STEIN WALDER HAYDEN
A Professional Corporation
Court Plaza South
21 Main Street, Suite 200
Hackensack, NJ 07601
(201) 488-8200
Samuel J. Samaro, Esq.
Attorneys for Defendants,
David P. Kreizer, Amanda Ibrahim, Evan Marx, Mary Carroll Santorelli,
Josh Edelstein, Diana Navarrete, Abigail Rios, Kristen Fone and
Kreizer Law

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



 JUDD SHAW, P.A. and JUDD B. SHAW,                Civil Action No.: 3:19-cv-12237
 ESQ.
           Plaintiffs,

 v.                                         APPLICATION PURSUANT TO L.R. 6.1(b)
                                            FOR A CLERK’S ORDER EXTENDING THE
 DAVID B. KREIZER, ESQ., AMANDA             TIME TO ANSWER, REPLY, MOVE, OR
 IBRAHIM, ESQ., EVAN MARX, ESQ.,            OTHERWISE RESPOND TO PLAINTIFFS’
 MARY CARROLL SANTORELLI,                   COMPLAINT BY 14 DAYS
 JOSH EDELSTEIN, DIANA
 NAVARRETE, ABIGAIL RIOS,
 KRISTEN FONE, JOHN DOES 1-10
 (said names being fictitious); and
 KREIZER LAW (said name being
 fictitious)

                Defendants.



       Application is hereby made pursuant to Local Rule 6.1(b) for a Clerk’s Order extending

the time within which Defendants David P. Kreizer, Amanda Ibrahim, Evan Marx, Mary Carroll

Santorelli, Josh Edelstein, Diana Navarrete, Abigail Rios, Kristen Fone and Kreizer Law may

answer, reply, move or otherwise respond to the Amended Complaint filed by Plaintiff herein by

14 days. It is represented that:

                                              1
Case 3:19-cv-12237-FLW-LHG Document 4 Filed 05/16/19 Page 2 of 3 PageID: 225

       1.      No previous extension of time to answer, reply, move or otherwise respond to the

Complaint has been obtained by Defendants.

       2.      Plaintiffs initially served a copy of their Verified Complaint along with their

Order to Show Cause on April 25, 2019.

       3.      On May 6, 2019, Plaintiffs served a copy of their Amended Complaint.

       4.      On May 7, 2019, Defendants filed a Notice of Removal removing this matter to

the United States District Court for the District of New Jersey from the Chancery Division of the

Monmouth County Superior Court.

       5.      Pursuant to Fed. R. Civ. P. 15(a)(3), any required response to an amended

pleading must be made within the time remaining to respond to the original pleading or within 14

days after service of the amended pleading, whichever is later.

       6.      Defendants’ time to respond to Plaintiffs’ Amended Complaint currently expires

on May 20, 2019.

       7.      A 14-day extension of time to respond pursuant to Local Rule 6.1(b) would

extend Defendants’ time to answer, reply, move or otherwise respond to the Amended Complaint

to June 3, 2019.


                                       PASHMAN STEIN WALDER HAYDEN P.C.
                                       Attorneys for Defendants

Dated: May 16, 2019                     By: /s/ Samuel J. Samaro
                                            Samuel J. Samaro, Esq.
                                            ssamaro@pashmanstein.com
                                            PASHMAN STEIN WALDERY HAYDEN P.C.
                                            Court Plaza South
                                            21 Main Street, Suite 200
                                            Hackensack, New Jersey 07601
                                            Tel: (201) 488-8200
                                            Fax: (201) 488-5556




                                                 2
Case 3:19-cv-12237-FLW-LHG Document 4 Filed 05/16/19 Page 3 of 3 PageID: 226

       The above application is ORDERED GRANTED and the time within which Defendants

may answer, reply, move or otherwise respond to the Amended Complaint filed by Plaintiff is

hereby extended to June 3, 2019.


ORDER DATED: ________________                         WILLIAM T. WALSH, CLERK


                                            By:       ___________________________




                                              3
